Citation Nr: 1231211	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection on a direct basis for residuals of a pilonidal cyst.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a pilonidal cyst, claimed as due to surgical treatment performed at a VA medical facility on April 3, 1957 or otherwise. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1952 to December 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota, which, denied the Veteran's claim for service connection for residuals of a pilonidal cyst.  The RO subsequently rendered a statement of the case in July 2010 that readjudicated the Veteran's direct claim for service connection of his pilonidal cyst, and additionally denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151.

The Veteran's claim was remanded by the Board in January 2011 for additional development.  The requested development having been completed, to the extent possible, the matter again is before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has residuals of a pilonidal cyst that are etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence establishes that the Veteran did not incur an additional pilonidal cyst disability or permanent aggravation of an existing pilonidal cyst disability as a result of surgical treatment on April 3, 1957 or otherwise.



CONCLUSIONS OF LAW

1.  Residuals of a pilonidal cyst were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a pilonidal cyst as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2009 and June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for entitlement to service connection and for compensation under the provisions of 38 U.S.C.A. § 1151.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was afforded a VA examination in December 2009, at which time the examiner concluded that the Veteran had no residuals of a pilonidal cyst.  As discussed in the January 2011 remand, the Board concluded that the December 2009 VA examination report was inadequate as it failed to take into account all pertinent evidence of record and did not provide an adequate basis for the opinion that the Veteran did not have any current residuals of pilonidal cyst.  Pursuant to the Board's January 2011 remand, VA examination was scheduled for the Veteran's claimed residuals of pilonidal cyst in April 2011; however, several days prior to the examination the Veteran requested to reschedule because he needed more time to gather evidence in support of his claims.  The Veteran was scheduled for another VA examination in June 2012.  In this case, however, the Veteran's wife contacted VA and requested that the examination be rescheduled.  The examination was rescheduled for July 2012.  The Veteran failed to report for this examination.  The claims file contains documents observing that proper notice of the July 2012 examination was provided to the Veteran's last known address prior to the examinations.  There is no evidence that the notification letter was returned as undeliverable and, indeed, given the Veteran's efforts to reschedule multiple prior scheduled examinations following notification at the same address and the absence of any notification that he has moved, there is significant evidence that the notification was received by the Veteran.  Moreover, multiple efforts to contact the Veteran by telephone following his failure to report were made without success.  There is no evidence that the Veteran subsequently contacted the VA Medical Clinic (VAMC) to indicate that he was unable to keep the scheduled July 2012 examination or to request that it be rescheduled.  Nor, in fact, does the Veteran's representative's August 2012 submission provide a reason for the Veteran's failure to attend the examination or request that additional examination be scheduled.

In light of the above, the Board finds that the RO has complied with the January 2011 remand instructions to obtain VA examination for the Veteran's residuals of pilonidal cyst to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations scheduled in connection with an original claim the claim is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).

Given the multiple attempts to schedule the Veteran for a VA examination, the Veteran's failures to report for examination, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has residuals of a pilonidal cyst as a result of his military service.  Specifically, the Veteran contends that he developed a pilonidal cyst in service, for which he underwent surgery in service and on 3 occasions after service.  While the final surgery in approximately 1980 fully healed the pilonidal cyst, the Veteran contends that he experiences current fecal incontinence that was either caused or aggravated by the pilonidal cyst.          

The Veteran's service treatment records include complaints in May 1954 of hemorrhoids and blood in his stool for the previous week.  At that time, he was diagnosed with a pilonidal cyst.  The Veteran was hospitalized for the pilonidal cyst 3 days later and underwent surgery, including incision and drainage.  Thereafter, records noted progressive healing over the next several days.  The final hospitalization records in May 1954 indicated that the site was nearly healed and the Veteran was progressing well.  November 1956 records, however, noted ongoing problems with soreness and recurrent draining of a non-infected pilonidal cyst.  The Veteran's separation examination the same day as the above-reference November 1956 records indicated a currently draining pilonidal cyst that had previously been removed in 1954.  

Examination approximately 3 weeks after separation showed no inflammation or other current problems and noted that no treatment was necessary.  In March 1957, however, the Veteran was hospitalized for recurring problems with the pilonidal cyst.  He had been experiencing ongoing drainage at the site, which had been intermittently more severe.  After initial conservative therapy, the Veteran underwent surgery on April 3, 1957.  The Veteran had a benign course of recovery and records noted healing to the point that there was little drainage.  Indeed, the records indicated that the Veteran's health was such that he was able to play baseball shortly after the surgery, at which time he injured his knee sliding into third base.

Although not of record, the Veteran has indicated that he underwent two additional surgeries, the last at a private facility in 1980.  Following the 1980 surgery the pilonidal cyst has fully healed and there has been no ongoing drainage, pain, or other symptoms at the site.

Again, however, the Veteran has contended that he experiences fecal incontinence that he attributes to his pilonidal cyst.  In that regard, during an August 2008 visit to the Minneapolis VAMC, the clinician noted that the Veteran suffered from a "longstanding difficulty with stool contro[l] with loose stool and gas."  During a November 2008 visit to the Minneapolis VAMC, the clinician noted that the Veteran's fecal incontinence had improved despite a lack of therapy, but also noticed some soiling upon physical examination.  During a September 2009 visit, the clinician noted that the Veteran claimed to have experienced ongoing fecal incontinence for the preceding 50 years.  The clinician noted that the Veteran had "learned to live with the fecal incontinence" since he had it for "almost all of his life."

The Veteran was afforded a VA examination in December 2009.  The examiner noted review of the claims file; however, as discussed in the Board's January 2011 remand, the examiner failed to discuss any of the above reported fecal incontinence problems or whether such problems were residuals of the pilonidal cyst.  Instead, the examiner summarily concluded that the Veteran did not currently have evidence of a pilonidal cyst or residuals of surgical resection.  The Board found it unclear, therefore, whether the reported fecal incontinence was not considered or was considered and rejected as a residual of the pilonidal cyst and subsequent surgical interventions.

As discussed above, the Board remanded the claim in January 2011 to afford the Veteran an additional VA examination, but despite multiple rescheduling efforts and communications the Veteran failed to appear at the scheduled examination.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has residuals of a pilonidal cyst that were incurred in or otherwise related to his military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, there is no competent evidence of record showing that the Veteran has current residuals of a pilonidal cyst that were incurred in or otherwise related to military service during any period of his appeal.  As discussed above, the Veteran failed to appear at his second VA examination that was scheduled for the express purpose of considering the above.

The Board has considered the Veteran's contentions that he currently has residuals of a pilonidal cyst, namely fecal incontinence, caused by his pilonidal cyst that was first diagnosed during military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of observable heart problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There is no evidence of record that the Veteran has any medical expertise.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.  

Here, the question of whether the Veteran has current residuals attributable to a pilonidal cyst, namely fecal incontinence, is a complex question and answering this question is not possible from mere observation with the five senses.  As such, the Board finds the Veteran's assertions that his current fecal incontinence was caused or otherwise is related to his pilonidal cyst first diagnosed in service to be of no probative weight.  

As there is no competent lay or medical evidence linking the Veteran's current fecal incontinence to his pilonidal cyst and the Veteran concedes and the medical evidence supports that there are no other potential residuals of pilonidal cyst, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, there is no credible and persuasive evidence that any medical professional has attributed the current fecal incontinence to the Veteran's healed pilonidal cyst and the Veteran, as a layperson, is not competent to provide such a link.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Section 1151 Claim

In addition to claiming that he has residuals of a pilonidal cyst that was incurred or otherwise related to his military service, the Veteran also contends that failed surgical intervention and treatment at the VA aggravated those residuals.  Specifically, the Veteran asserts that his current fecal incontinence was caused or aggravated by surgery on the pilonidal cyst on April 3, 1957 or otherwise due to treatment by VA.    

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2011).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

For a discussion of the facts of the case, please see the above service connection section.   

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, there is no evidence to establish that the Veteran has any residuals of his pilonidal cyst that were incurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In that regard, as discussed above, the Veteran is not competent to link any current fecal incontinence to his pilonidal cyst and no medical professional has opined such a link.  Moreover, no medical professional has opined that any fecal incontinence was permanently aggravated beyond its natural progression by any VA treatment, to include the April 3, 1957 surgery on the pilonidal cyst.  Indeed, the VA records from the Veteran's 1957 hospitalization fail to indicate any problems with fecal incontinence.  While there are medical records noting a long history of fecal incontinence, these records do not explicitly or implicitly link such problems to the Veteran's pilonidal cyst.  Finally, the Board does not find any attributions by the Veteran that any existing fecal incontinence was permanently aggravated by his April 3, 1957 pilonidal cyst surgery at VA to be competent evidence, given the complex medical nature of determining a link between a pilonidal cyst, surgery or other treatment on the same, and fecal incontinence.  See Jandreau, 492 F.3d at 1377.

The Board is sympathetic to the Veteran's frustration with his perceived increased fecal incontinence following VA treatment.  The Board finds, however, that there is no competent evidence demonstrating that such fecal incontinence was aggravated beyond its natural progression as a result of the April 3, 1957 pilonidal cyst surgery or otherwise due to VA treatment.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection on a direct basis for residuals of a pilonidal cyst is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a pilonidal cyst, claimed as due to surgical treatment performed at a VA medical facility on April 3, 1957 or otherwise, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


